Title: To Thomas Jefferson from Jones & Howell, 7 April 1808
From: Jones & Howell
To: Jefferson, Thomas


                  
                     Respected friend 
                     
                     Philadelphia April 7th 1808
                  
                  Yours of the 5th came safe to hand with the check inclosed which is to your credit
                  We shall ship the rods by the first vessel for Richmond and shall also attend to procuring the Mill & forward it with the rods
                  We are with respect your friends
                  
                     Jones & Howell 
                     
                  
               